Citation Nr: 1443597	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  12-33 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issues of service connection for tinnitus and left ear hearing loss are no longer on appeal as the RO granted those claims in January 2013.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The medical evidence of record does not demonstrate a right ear hearing loss disability, as defined by VA regulations.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied in this case.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2012 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, a VA examination report, and lay statements from the Veteran.

The record also reflects that the Veteran underwent a VA examination to evaluate his claimed hearing loss in May 2012.  The report from this examination and the medical opinion have been included in the claims file for review.  This examination and opinion involved a review of the Veteran's claims file, a thorough examination of the Veteran, and an opinion supported by rationale.  The Board finds that this opinion is adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Entitlement to Service Connection for Right Ear Hearing Loss

The Veteran seeks entitlement to service connection for right ear hearing loss.  He asserts that his hearing loss is due to acoustic trauma that occurred during service.  The Board notes that the Veteran has been granted service connection for tinnitus and left ear hearing loss.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran's enlistment examination from September 1965 noted a 15/15 on the Whispered Voice Test in the right ear.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ

500	 (15)
1000 	(10) 
2000 	(10) 
3000 	(10) 
4000	 (5)
RIGHT
5 	(20)
-10	(0)
-5	(5)	 
15	(25)
-5	(0)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers above in parentheses represent the ISO-converted audiometric readings; the numbers on the left are the unconverted ASA readings.

The Board also notes that these results constitute impaired hearing in the right ear for the 3000 Hertz level.  See Hensley, 5 Vet. App. at 157.  However, at the time, no hearing defect was noted in the Summary of Defects and Diagnoses section, and the Veteran was not placed on a hearing profile.  Also, the Veteran did not demonstrate a hearing impairment as defined by VA. 

The Veteran's in-service treatment records include no complaints, diagnoses, or treatment of hearing loss.  During his separation examination in January 1969, the Veteran indicated that he was in good health and had no ear trouble.  The Veteran's audiological test on that date revealed pure tone thresholds, in decibels, as follows:

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
15 	
10	
5		 
5	
5	

Post service, the Veteran submitted a claim for bilateral hearing loss in January 2012.  The Veteran was afforded a VA audiological examination in May 2012.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 

RIGHT
10 	
10	
10		 
10	
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These results do not meet the definition of a right ear hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.

In November 2012, the Veteran submitted a private audiological examination and opinion.  The private audiogram, dated in October 2012, reflects auditory threshold levels in the right ear as follows: 

HERTZ

500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
20 	
20	
20
15
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The private audiologist opined, in a November 2012 letter, that the Veteran had bilateral sensorineural hearing loss.  	However, despite this diagnosis, these private clinical results show hearing impairment, but not a hearing disability as defined by the VA.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

Based on the foregoing, the Board finds that the Veteran has not had, during service, at the current time, nor at any point during the pendency of his claim, hearing loss of the right ear as contemplated by 38 C.F.R. § 3.385.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Neither in-service, VA, nor private audiometric testing has ever reflected a right ear auditory threshold of 40 decibels or greater, or right ear auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores for the right ear of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing in his right ear.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure and current trouble hearing.  Indeed, the Veteran is service connected for left ear hearing loss and tinnitus based on acoustic trauma in service.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current right ear hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the results of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  Here, the audiogram results show no such impairment. 

In sum, absent any current diagnosis of a right ear hearing loss disability in accordance with VA standards, an award of service connection for right ear hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for right ear hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of service connection for hypertension.

The Veteran contends that his current hypertension is related to his military service.  He reports that he was treated for high blood pressure prior to his separation from active duty.  He also asserts that he was held back from out-processing until his high blood pressure readings stabilized and that, since his separation, he has continued to have high blood pressure.

The Veteran's blood pressure on his entrance examination dated in October 1965 was 120/80.  There was no subsequent treatment for hypertension or high blood pressure in the Veteran's service treatment records.  The Veteran's separation examination, dated in January 1969, which was approximately ten months prior to his actual separation date, reveals an illegible blood pressure reading.  It is not clear from the notation on the report whether the Veteran's blood pressure was 118/70 or 118/90.  The latter reading could indicate the Veteran had prehypertension or borderline high blood pressure during service.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2013).  Despite the Veteran's statements to the contrary, there are no further service treatment records indicating that the Veteran's blood pressure was tested after the January 1969 examination.  The Veteran's personnel records are not of record.

Post-service VA treatment records indicate that the Veteran has a history of hypertension and is currently being treated with blood pressure medication.  The Veteran was not provided with a VA hypertension examination.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

In this case, VA treatment records show that the Veteran currently has hypertension.  Additionally, the Veteran's separation examination may indicate a high blood pressure reading.  Based on this evidence, along with the Veteran's statements regarding high blood pressure during out-processing, and in light of the low threshold for the amount of evidence that must be presented to trigger VA's duty to assist and provide an examination, the Board finds that the Veteran should be provided with a VA examination to determine the etiology of his claimed hypertension.

Lastly, as noted above, the Veteran's personnel records are not associated with the claims file.  Although the Veteran's separation examination does not corroborate the Veteran's account of being held back from out-processing due to high blood pressure readings, the Board notes that the examination was conducted approximately ten months prior to the Veteran's actual separation date.  In light of this, personnel records may be relevant to the Veteran's hypertension claim as they may reveal whether the Veteran experienced a delay in out processing due to high blood pressure readings.  As such, an attempt should be made to obtain and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the claims file the Veteran's complete service personnel records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

2) After the foregoing, schedule the Veteran for an appropriate in-person examination to determine whether the Veteran's hypertension is related to service.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  All necessary studies should be performed, and all findings should be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in or is otherwise related to the Veteran's active military service.  The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset within one year following the Veteran's discharge from service in October 1969.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

When providing these opinions, the examiner should consider and discuss the Veteran's service records, post-service treatment records, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


